DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-25 are currently under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9-15, 19-20 and 22-25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Deyrup US 3,900,689(Deyrup).
Deyrup teaches a method for preparing Cr(III) coating solution comprising:
Heating a Cr(III) containing solution to about 70-100ºC(col. 3 line 62-col. 4 line 24, col. 7 line 26-45);
Adjusting the pH of the heated solution using alkali metal and ammonium hydroxides(col. 11 lines 2-19); and 
Cooling to 24ºC(Example 3).
Regarding claims 1-4 and 22-25, Deyrup further teaches that the coating solution is applied at temperature not higher than about 35ºC(col. 13 lines 11-13).  Therefore, the examiner concludes that the process of Deyrup also has a cooling step as claimed.  
Regarding claims 5-7, Deyrup further teaches that the heating time is about 2-4 hours(col. 9 lines 26-46).
Regarding claim 9, Deyrup further teaches adjusting the pH of the heated solution using alkali metal and ammonium hydroxides(col. 11 lines 2-19).
Regarding claims 10 and 11, Deyrup further teaches the claimed mixing of the coating solution and the claimed filtering of precipitate(Example 3, col. 17 line 53 – col. 18 line 7).
Regarding claim 12, Examples 3 of Deyrup repeatedly raise the pH of the Cr(III) coating as claimed.
Regarding claims 13-15, since the coating solution preparation method as taught by Deyrup has the same process steps as claimed, the examiner concludes that the process of Deyrup would have also produced a Cr(III) coating solution that has a stable pH performance as claimed.
Regarding claim 19, the compounds of fumaric acid in the coating solution of Deyrup(abstract) reads on the claimed chelating agent.
Regarding claim 20, the Cr(III) salt in the coating solution of Deyrup reads on the claimed corrosion inhibitor.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deyrup.
The teachings of Deyrup are discussed in section 4 above.
Regarding claim 8, the Deyrup teaches a preferred pH of 3.0 to 5.5(claim 11).  Therefore, a prima facie case of obviousness exists.  See  MPEP 2144.05.
Claims 1-10, 13-20 and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kramer US 2010/0132843(Kramer).
Kramer teaches a method of preparing a Cr(III) coating solution comprising:
Preparing a Cr(III) coating solution;
Heating the Cr(III) coating solution to 160F(i.e. 71ºC) and mix until dissolve completely;
Cooling the solution to room temperature;
Adding fluorozirconic acid; and
Adjusting pH of the composition using ammonium hydroxide(Example 1[0055])
Regarding claims 1-4 and 22-25, the difference between Kramer’s method and the instantly claimed method is that Kramer’s pH adjusting step happens after the solution is cooled rather than during the heating step.  However, adjusting the pH of the treatment solution either during the heating step or after the coating solution is cooled achieve the same purpose of controlling and stabilizing the pH.  One of ordinary skill in the art would have found it obvious to have substituted the pH adjustment of a cooled solution with pH adjustment of a heated solution with expected success since adjusting 
Regarding claims 5-7, Example 1 of Kramer further teaches that the Cr(III) coating solution is mixed at 160ºF until completely dissolved[0055], which implies a heating time that could have read on the claimed heating time.
Regarding claims 8-10, Kramer further teaches a preferred pH of 3.5-4.2[0043], which overlaps the claimed pH range.  Therefore, a prima facie case of obviousness exists.
Regarding claims 13-15, since Kramer teaches a process that is significantly similar to the claimed process, the examiner concludes that the process of Kramer would have produced a Cr(III) coating solution that is pH stable as claimed.
Regarding claim 16, Kramer’s coating solution is hexavalent Cr free[0007].
Regarding claims 17-19, Kramer further teaches the presence of a fluoride compound[0040] and fluorozirconate compound[0035].  The fluorozirconate compound reads on the claimed chelating agent.
Regarding claim 20, the Cr(III) compound in the coating solution of Kramer reads on the claimed corrosion inhibitor.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kramer, and further in view of Matzdorf et al. US 2006/0237098 (Matzdorf).
The teachings of Kramer are discussed in section 7 above.  However, Kramer does not explicitly teaches the claimed specific types of corrosion inhibitors.

Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the corrosion inhibitor such as benzotriazole as taught by Matzdorf into the Cr(III) coating solution of Kramer in order to achieve better corrosion inhibition as taught by Matzdorf (see Figs 2 & 4).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,400,338. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-26 of U.S. Patent No. 10,400,338 teach a process for making a pH stable Cr(III) coating solution comprising significantly similar steps such as repeated pH adjusting during a heating step, a cooling step, wherein the heating temperature and time, the pH, and the coating composition.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOIS L ZHENG whose telephone number is (571)272-1248. The examiner can normally be reached Mon-Fri 8:15-4:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LOIS ZHENG
Primary Examiner
Art Unit 1733



/LOIS L ZHENG/           Primary Examiner, Art Unit 1733